133 F.3d 928
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rob NITE, Petitioner-Appellant,v.Mike ADAMS;  Bureau of Prisons, Federal CorrectionalInstitute, Safford, Respondents-Appellees.
No. 97-16469.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997**Decided Dec. 17, 1997.

Before SNEED, LEAVY and TROTT, Circuit Judges.


1
MEMORANDUM*

STRAND

2
Federal prisoner Rob Nite appeals pro se the district court's dismissal for lack of jurisdiction of his 28 U.S.C. § 2241 habeas corpus petition.  We affirm for the reasons stated in the district court's order filed June 5, 1997.  See Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir.1988).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3